IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 RONALD LESHER AND DEETTA                      : No. 60 EM 2018
 LESHER, H/W                                   :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 UNITED STATES STEEL                           :
 CORPORATION, ET AL.                           :
                                               :
                                               :
 PETITION OF: HUNT REFINING                    :
 COMPANY                                       :


                                        ORDER



PER CURIAM

      AND NOW, this 10th day of September, 2018, the parties’ Applications for Leave

to File Post-Submission Communication are GRANTED, and the Petition for Allowance

of Appeal, treated as a Petition for Review, is DENIED.


      Justice Todd did not participate in the consideration or decision of this matter.